 


114 HR 1664 IH: Health Insurance Freedom Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1664 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Culberson introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize health insurance issuers to continue to offer for sale current group and individual health insurance coverage in satisfaction of the minimum essential health insurance coverage requirement, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Health Insurance Freedom Act of 2015. 2.If you like your health insurance plan, you can keep it (a)In generalNotwithstanding any provision of the Patient Protection and Affordable Care Act (including any amendment made by such Act or by the Health Care and Education Reconciliation Act of 2010), in the case of an electing State under subsection (c), a health insurance issuer that has in effect health insurance coverage in the group or individual market in such State on any date during 2013 may after such date offer such coverage for sale in such market in such State outside of an Exchange established under section 1311 or 1321 of such Act (42 U.S.C. 18031, 18041). A group health plan shall not be treated as not complying with the requirements of such Act (or the amendments made by such Acts) insofar as it provides health benefits through health insurance coverage that is permitted under the previous sentence. 
(b)Treatment as grandfathered health plan in satisfaction of minimum essential coverageIn the case of an electing State under subsection (c), health insurance coverage described in subsection (a) shall be treated as a grandfathered health plan for purposes of the amendment made by section 1501(b) of the Patient Protection and Affordable Care Act. (c)Electing StateA State insurance commissioner may, in such manner and at such time as specified by the Secretary of Health and Human Services, elect to apply the provisions of this section with respect to health insurance coverage offered in the group or individual market in such State. In this section, a State with respect to which such an election is made is referred to as an electing State. 
(d)ConstructionNothing in this section shall be construed as affecting the authority of States with respect to the regulation of health insurance coverage in the group or individual market.   